DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The examiner maintains that the instant claims are not especially different from the claims of 8/18/2021.

There are several points that the examiner wishes to make in response to the applicant’s arguments:
The examiner concedes that a trolley having the structure of unit 504 in instant figure 5 of the instant invention is not shown in the prior art cited by the examiner. However the claims do not recite that the trolley itself hangs.
The applicant argues on page 7, “The Examiner alleges that Aldridge cures the deficiencies of Stine by teaching a trolley in which garments are arranged on hangers. Applicant respectfully disagrees. Aldridge (in Fig.3) merely discloses a track from which hangers are suspended and nowhere discloses the trolley (504) specified in claim 1, wherein the trolley is configured to not only be suspended from a track and capable of moving along the track but is also designed to receive hangers with garments. Therefore, unlike Aldridge where the hangers disclosed therein are 
As noted, the claims do not say that the trolleys themselves are suspended, but that the trolley suspends garments on hangers.
The applicant argues, “Aldridge (in Fig.3) merely discloses a track from which hangers are suspended” – which is seemingly a reference to unit 314 in figure 3 of Alridge. But separately in a different part of the same figure, at the lower right in figure 3 of Alridge can be seen a trolley with wheels in which is a bar on which clothing items are suspended from hangers. It is this trolley that the examiner suggests can be substituted for the trolleys 26 seen in figure 1 of Stine.

Then Jones is applied to show that an RFID tag can be placed on such a cart.

The examiner adds that ‘moving along a track’ does not require that the trolley hang from a track overhead. In another interpretation, this could mean moving along a path on the floor, which the trolleys in Stine and Aldridge do.

The examiner is, after all, entitled to take the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stine et al. (US 9,760,826) in view of Aldridge (US 2008/0116273) and further in view of Jones et al. (US 2018/0174421).
Stine et al. teaches (see especially figures 1 and 2) an RFID reader arrangement where objects being read pass through a reader tunnel having multiple antennas such that the RFID tags on any articles that pass through the tunnel are read.

“In further arrangements, the geometry of the enclosure and the orientation of the antennas are configured to provide for numerous signal paths, especially using cylindrical shapes to obtain signal propagation paths that are reflected internally to pass through the reading zone multiple times along signal propagation paths at different angles of incidence.  In a reading zone bounded by cylindrical conductive walls for shielding and reflection, this effect is enhanced by tilting the antennas relative to a directly radial orientation.”

See further column 2, lines 9-21:
“For articles such as garments handled in cleaning processes, for example, a number of garments may be bundled or stacked in a manner that placed there RFID tags close together.  One technique for discerning RFID code values on garments is to separate the tagged garments from a bundle and to toss of otherwise feed individual garments serially one after another through a chute or along a path where an RFID antenna is mounted and coupled to a controller.  Stacked items such as tagged file folders, library books and finished (cleaned) garments might be separated from one another and passed in front of a reader on a conveyor, or a portable RFID reader can be passed in front of the item.”

Use of the tunnel specifically in a cleaning application is indicated, but Stine doesn’t exactly say that the articles are on hangers.

Alridge (US 2008/0116273) more particularly combines (see para 0024) a hanger conveyor with an RFID reader station 310 that it passes through. 

In view of the teachings of Aldridge, it would have been obvious to one of ordinary skill in the art to use Stine’s tunnel RFID reader in the particular application of hanger conveyors such as those used widely in dry cleaning.
Although Alridge’s reader may not be a tunnel, it is Stine’s tunnel that is relied upon, while Alridge is relied upon for showing the application of RFID readers for hanger conveyors, which is a valuable application for Stine’s tunnel reader.
There are at least three motivations for combining Stine and Aldridge.
(1) Stine’s tunnel will have much greater coverage with far fewer blind spots than Aldridge’s single reader placed along the scan path. Therefore, it would have been obvious that Aldridge’s garment scanning system would be improved and RFID tags would be less likely to be missed through Stine’s tunnel arrangement that has many readers and reflectors to cover a much larger scan space, from more directions.
(2) Aldridge suggests a new profit source for Stine’s tunnel system, namely pre-existing dry-cleaners that already have dry-cleaning that moves along a conveyor on hangers. Stine’s tunnel reader system can be seen as a product in search of markets and the pre-existing dry cleaning conveyor systems are one such market, such that Stine’s system can be added along the path of conventional dry-cleaning systems with little modification to either Stine’s system 
(3) Stine already expresses the applicability of his system to RFID-tagged clothing and garments. Stine also describes the problem (column 2, lines 9-21) that garments can be bunched together, creating reading problems, and suggests that clothing needs to somehow be separated. Aldridge’s hanger conveyor system is a solution to Stine’s expressed spacing problem, whereby the hangers spaced apart along a conveyor would solve Stine’s problem of difficulty reading garments that are bunched together.

Regarding the limitations recently incorporated into the independent claims:
Trolleys are shown extensively in both of the applied prior art references of Stine et al. and Aldridge.
In figure 1 of Stine, it is abundantly clear that trolleys loaded with items go through the reader tunnel.
These are not necessarily items on hangers, but then Aldridge does teach (see figure 3 at lower right) a trolley in which garments are arranged on hangers. Such a trolley could be used with Stine’s system. 
Even more, Aldridge seems to show an arrow indicating that the trolley full of garments on hangers goes past or through RFID reader 310. Where or not this is the case, if Aldridge’s hanging trolley is substituted for Stine’s non-hanging trolley (motive would be not to wrinkly the clothes) then this would meet the limitation of 


Here “track” can simply mean a path. The trolleys already have wheels. Alternatively, both Stine and Aldridge already employ conveyors to carry garments. A trolley could simply move on a conveyor belt on the floor.

Stine/Alridge fail to teach that the RFID tag is on the trolley itself.

Jones et al. teaches (para 0023) that an RFID tag is a cart, to help with tracking of the cart, maintenance and more.

In view of the teachings of Jones et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to include RFID tags on the trolleys for a number of motivations: (1) Tags on the trolleys may help as a backup where tags on garments are missing or unreadable; (2) Such tags can help to locate the trolleys, which can help locate items known to be on those trolleys; and (3) having tags on the trolleys can be a substitute for tags on every item (which may be easier to process for a reader than numerous tags on numerous items interfering with one another.

As for the variations expressed in the dependent claims, these are rendered obvious by the two above references. 
It is obvious that the inside of Stine’s tunnel should be smooth so that none of the many items that would pass through get snagged.
Trolleys are shown extensively in both Stine and Aldridge.
Matching/identifying garments including with tags on hangers / trolleys is directly taught or is implied in Stine and Aldridge. The example emphasizes that identifying objects by RFID on conveyors is very old and conventional. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876